                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF VIRGINIA
                                  Norfolk Division



UNITED STATES OF AMERICA,


V.                                                      Criminal No.       2zl7crl26


RAEANN GIBSON,


              Defendant




                                 MEMORANDUM OPINION


      This matter is before the Court on Defendant Raeann Gibson's

("Defendant" or "Gibson") motion in limine.                   Mot. in Limine, ECF

No. 93.    Defendant requests that the Court exclude (1) evidence of

the   alleged     victims'        ages,    (2)    evidence     of     the     financial

circumstances of the alleged victims, and (3) evidence of whether

the   f\mds    that were      invested exhausted all        the     resources   of     the

alleged victims.         Id.      For the reasons noted below, Defendant's

motion in limine is DENIED in part and GRANTED in part.

                   I. Factual and Procedural Backgro\ind

      Gibson is charged, along with two codefendants, with one count

of conspiracy to commit mail and wire fraud,                  five counts of mail

fraud,    six counts of wire fraud,            one count of conspiracy to sell

unregistered      securities       and    to   commit    securities        fraud,     five

counts    of    sale     of     unregistered     securities,        four     counts     of

securities      fraud,    one    count    of   conspiracy    to     launder monetary

instruments,     and five counts of unlawful monetary transactions.
